DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
The amendment received on 08 February 2021 has been acknowledged and entered.  
Claims 4-6, 16, and 18-20 have been amended.
Claims 1-3, 9-15, and 17 have been canceled.  
No new claims have been added.  
Claims 4-8, 16, and 18-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendments and Arguments
Applicant's amendments filed 08 February 2021 with respect to the Objection to the Specification, have been fully considered and are persuasive. Thus, the Objection to the Specification has been withdrawn.
Applicant's amendments filed 08 February 2021 with respect to the Objection to Claims 4, 6, and 18, have been fully considered and are persuasive. Thus, the Objection to Claims 4, 6, and 18 has been withdrawn.
Applicant's amendments filed 08 February 2021 with respect to the rejection of claims 19 and 20 under 35 U.S.C. 112, 2nd paragraph have been fully considered and are persuasive. Thus, the rejection of claims 19 and 20 under 35 U.S.C. 112, 2nd paragraph has been withdrawn. 
Applicant’s arguments filed 08 February 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant argues (in REMARKS, page 9) that regarding the 101 rejection, first, it is noted that the claims are herein amended to make it clear that a supply-demand balancing method is performed by a computer rather than human activity.  Moreover, it is respectfully submitted that foregoing remarks of the Action are overbroad and mischaracterize the claims. The remarks arbitrarily assign the specific concrete acts recited in the claims to the overbroad category of “organizing human activities,” thereby essentially nullifying the explicit detail recited in the claims. The Federal Circuit has held that this is improper. “[Describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule.” Enfish LLC v. Microsoft Corp., 2015-1244 (Fed. Cir. May 12, 2016) (slip op. at 14).
 	In response to Applicant’s arguments, the Examiner respectfully notes that first, the  Examiner has not over-generalized the claim limitations, and nor has the Applicant specifically pointed to which part of Examiner’s characterization is overly broad.  Secondly, Applicants claims, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. That is, other than reciting “a power management apparatus“ and “a processor”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions.  Thirdly, the claimed computer components in the claims are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, pages 9-10) that further, the claims are clearly directed to improvements to technology or computer functionality and are therefore not abstract. See, e.g., MPEP 2106.05. See also MPEP 2106.04(d)(1): “[T]he specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… Here, the specification goes well beyond the requirements set forth in the foregoing, by explicitly setting forth the improvement. For example, par. [0034] of the specification discloses: “With the price-based DR programs according to the present disclosure, the utility company is responsible for regulating real-time prices to induce users to participate in the DR program, such that the utility company and users can jointly help calculating the quantity of generated power as well as the demand, so as to reduce the difference between the supply and demand of powers.” Please also see, for example, par. [0072]: “When no demand response was applied, there existed a large gap between supply and demand. In the case where the demand response scheme was applied (without constraint of (8c) and with constraint (8c)), it efficiently reshaped the generation and users' demands including reducing the peak demand and filling the vacancy of valley demands. As shown in FIGS. 6 and 7, the gap between supply and demand was reduced significantly. Moreover, without the constraint represented as equation (8c), the mismatch may not be eliminated completely as illustrated in FIG. 6. For comparison, the generation in FIG. 7 matched well with users' demands when the constraint represented as equation (8c) was implemented. The numerical analyses of the supply-demand mismatch will be discussed herein below.”
 	In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant has not established that regulating real-time prices to induce users to participate in the DR program, such that the utility company and users can jointly help calculating the quantity of generated power as well as the demand, so as to reduce the difference between the supply and demand of powers improves the system as a whole or another technology.  Again, the Examiner asserts that Applicant appears to be referencing a business solution to a business problem by calculating the quantity of generated power as well as the demand, so as to reduce the difference between the supply and demand of powers improves the overall function of the computer system or a technology.  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, page 10) that in addition, claim 4 is herein amended to emphasize a practical application, that is, “performing supply-demand balancing based on the first to seventh steps.” By performing supply-demand balancing based on the first to seventh steps as recited in claim 4, the practical advantages of more efficiently matching supply and demand can be realized, as described in par. [0072] of the specification as noted above.  Similarly, independent claim 16 recites a practical application in “update a power generation vector of the utility company based on an updated power demand vector such that a variation rate of power generation becomes minimized in the utility company, and transmit a price vector calculated from the updated generation vector ... the power generation vector and the power demand vector are exchanged between the power management apparatus and the plurality of power metering devices until a Stackelberg equilibrium (SE) is reached.” That is, by applying the features of claim 16, the practical advantages of more efficiently matching supply and demand can be realized, as described in par. [0072] of the specification as noted above.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant appears to be referencing a business solution to a business problem by efficiently matching supply and demand.  Particularly, Applicant has not shown in [0072] a technical problem addressed by the invention as well as a clear nexus between what is claimed and the technical problem being solved.  For instance, Applicant has not shown that efficiently matching supply and demand improves the overall function of the computer system or a technology.  Therefore, the Examiner is unpersuaded by Applicant’s arguments.
Applicant argues (in REMARKS, page 10) that similar remarks apply to independent 19’s “wherein the processor is configured to update a power generation vector according to a power demand vector received from a plurality of users by selecting the power generation vector from a strategic set of the utility company such that a utility function, which is represented as a sum of an average generation amount of a predetermined period and a squared value of a difference of a generation amount between specific time periods, becomes minimized,” and independent claim 20’s “wherein, when a price vector is received from the utility company, the processor is configured to update a power demand vector according to the price vector by selecting the power demand vector from a strategic set of the power metering device such that a utility function, which is represented as a difference between a satisfied gain and a paid cost, becomes maximized.” That is, by applying the features of claims 19 and 20, the practical advantages of more efficiently matching supply and demand can be realized, as described in par. [0072] of the specification as noted above.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Again, Applicant appears to be referencing a business solution to a business problem by efficiently matching supply and demand.  Particularly, Applicant has not shown in [0072] a technical problem addressed by the invention as well as a clear nexus between what is claimed and the technical problem being solved.  For instance, Applicant has not shown that efficiently matching supply and demand improves the overall function of the computer system or a technology.  Therefore, the Examiner is unpersuaded by Applicant’s arguments.
Applicant’s arguments, see REMARKS (pages 11-12), filed 08 February 2021, with respect to the rejection of claims 9 and 13-16 under 35 U.S.C. 102(a)(1) and the rejection of claims 10-16 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 9 and 13-16 under 35 U.S.C. 102(a)(1) and the rejection of claims 10-16 and 16 under 35 U.S.C. 103 have been withdrawn. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 4-8, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 4-8 are directed to a supply-demand balancing method (i.e., a process); Claims 16 and 18 are directed to supply-demand balancing system (i.e., a machine); Claim 19 is directed to a power management apparatus (i.e., a machine); and Claim 20 is directed to a power metering device.  Therefore, claims 4-8, 16, 18, 19 and 20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent Claim 4 recites a first step of receiving an aggregated power demand vector from a plurality of power metering devices, after transmitting an initial price vector calculated from an initial power generation vector to the plurality of power metering devices; a second step of transmitting a price vector calculated from a power generation vector updated based on the aggregated power demand vector to a power metering device selected from the plurality of power metering devices; a third step of transmitting a power demand vector updated based on the price vector by the selected power metering device; a fourth step of transmitting the price vector calculated from the generation vector updated based on the aggregated power demand vector including the updated power demand vector to another power metering device selected from the plurality of power metering device; a fifth step of transmitting the power demand vector updated based on the price vector by the selected another power metering device; a sixth step of repeating the fourth step and the fifth step for all of the plurality of power metering devices excluding the selected power metering device and the selected determining whether the power generation vector updated for the last time and the aggregated power demand vector updated by the plurality of power metering devices reach a Stackelberg equilibrium (SE); and performing supply-demand balancing based on the first to seventh steps.
 	Independent Claim 16 recites update a power generation vector of the utility company, and transmitting a price vector calculated from the updated generation vector; return a power demand vector updated based on the price vector; and the power generation vector and the power demand vector are exchanged until a Stackelberg equilibrium (SE) is reached.
 	Independent Claim 19 recites updates a power generation vector according to a power demand vector received from a plurality of users by selecting the power generation vector from a strategic set of the utility company such that a utility function, which is represented as a sum of an average generation amount of a predetermined period and a squared value of a difference of a generation amount between specific time periods, becomes minimized.
	Independent Claim 20 recites when a price vector is received from the utility company, the power metering device is configured to update a power demand vector according to the price vector by selecting the power demand vector from a strategic set of the power metering device such that a utility function, which is represented as a difference between a satisfied gain and a paid cost, becomes maximized.
	As per independent 4, the claim as a whole recite a method of organizing human activity.  As per claim 4, the limitations of claims “receiving an aggregated power demand vector…”; “transmitting a price vector calculated from a power generation vector updated based on the aggregated power demand vector…”; “transmitting a power demand vector updated based on the price vector…”;  “transmitting the price vector calculated from the generation vector updated based on the aggregated power demand vector including the updated power demand vector…”; “transmitting the power demand vector updated based on the price vector…”; “repeating the fourth step and the fifth step…”; “and determining whether the power commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 	Further, as per independent claims 16, 19, and 20, the claims as a whole recite  a method of organizing human activity.  The limitations in claim 16 of “update a power generation vector of the utility company based on an updated power demand vector such that a variation rate of power generation becomes minimized in the utility company,” and “transmit a price vector calculated from the updated generation vector”; “return a power demand vector updated based on the price vector;” and “the power generation vector and the power demand vector are exchanged until a Stackelberg equilibrium (SE) is reached”; the limitations of claim 19 of “update a power generation vector according to a power demand vector received from a plurality of users by selecting the power generation vector from a strategic set of the utility company such that a utility function, which is represented as a sum of an average generation amount of a predetermined period and a squared value of a difference of a generation amount update a power demand vector according to the price vector by selecting the power demand vector from a strategic set of the power metering device such that a utility function, which is represented as a difference between a satisfied gain and a paid cost, becomes maximized” as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. That is, other than reciting “from a plurality of power metering devices” and "by a power management apparatus“, nothing in the above claim elements of claims 16, 19, and 20 precludes the steps from practically being performed by commercial or legal interactions.

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 4 recites the additional element(s), “a processor,” “a power management apparatus,” “a plurality of processors“, “power metering devices,” “a smart grid,” and “a plurality of power metering devices,” to perform the “receiving,” “transmitting,” “transmitting,” “transmitting,” “transmitting” “repeating,” “determining” and “performing” steps; Claim 16 recites a “supply-demand balancing system,” “smart grid,” “power management apparatus,“ and “a plurality of power metering devices” to perform the “update,” “transmitting,” “return,” and “exchanging”; Claim 19 recites a “power management apparatus” and “a processor” to perform the “update” step; and claim 20 recites “a power metering device” to perform the “update” steps.  
 	The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., as a generic processor 
  		
Step 2B
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception.  As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of using a
“power management apparatus” and “processor” to perform the  “receiving,” “transmitting,” “transmitting,” “transmitting,” “transmitting,” “repeating,” “determining,” and “performing” Attorney Docket No. 8842-143804-US_4931USO2- 15 –steps in claim 4, the additional element of using a “power management apparatus” and “processor” to perform the “update,” “transmitting,” “return,” and “exchanging” in claim 16; the additional element of using a “power management apparatus” and “processor” to perform the “update” step in claim 19; and the additional element of using a “power metering device” and “processor” to perform the “update” step in claim 20 amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
           As per dependent claims 5, the recitation “performs the fourth to sixth step…” is further directed to a method of organizing human activity as described in claim 4. For the reasons described above with respect to claim 4, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claims 7 and 8, the limitations merely narrow the previously recited abstract limitations. For the reasons described above with respect to claim 4, this judicial 
 	As per dependent claim 6, the recitation “generates power according to the …” is further directed to a method of organizing human activity as described in claim 4. For the reasons described above with respect to claim 4, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a power generator” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 4, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 18, the recitation “updates the power demand vector…” is further directed to a method of organizing human activity as described in claim 16. For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Allowable Subject Matter
Claims 4-8, 16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 4, the best prior art:
1)  Batterberry et al. (US PG Pub. 2010/0138363) discloses a "Smart Grid Pricer" which enables automated balancing of the supply and demand of energy supply and consumption, such as the generation and consumption of electricity between electricity providers and electricity consumers, wherein the Smart Grid Pricer automatically computes and delivers real-time energy pricing information to consumers on behalf of energy retailers (e.g., electricity utilities} to help drive the balance of demand with supply.  In various embodiments, real-time pricing is determined by using various probabilistic models to estimate overall consumer 
However, Batterberry et al. does not fairly disclose or teach: 
a sixth step of repeating the fourth step and the fifth step for all of the plurality of power metering devices excluding the selected power metering device and the selected another power metering device by the power management apparatus and the selected other power metering device;   
a seventh step of determining whether the power generation vector updated for the last time and the aggregated power demand vector updated by the plurality of power metering devices reach a Stackelberg equilibrium (SE) by the power management apparatus; and 
performing supply-demand balancing based on the first to seventh steps.  

As per independent Claims 16, the best prior art:
1)  Batterberry et al. (US PG Pub. 2010/0138363) discloses a "Smart Grid Pricer" which enables automated balancing of the supply and demand of energy supply and consumption, such as the generation and consumption of electricity between electricity providers and electricity consumers, where, real-time pricing is determined by using various probabilistic models to estimate overall consumer demand as a function of factors such as energy price, time of day, region, weather. etc. to compute a price that will result in an energy demand that is closely balanced to the available supply).
However, Batterberry et al. does not fairly disclose or teach: 
power management apparatus updates the power generation vector based on the updated power demand vector such that a variation rate of power generation becomes minimized in the utility company.  

As per independent Claims 19, the best prior art:
1)  Batterberry et al. (US PG Pub. 2010/0138363) discloses a "Smart Grid Pricer" which enables automated balancing of the supply and demand of energy supply and consumption, such as the generation and consumption of electricity between electricity providers and electricity consumers, where, real-time pricing is determined by using various probabilistic models to estimate overall consumer demand as a function of factors such as energy price, time of day, region, weather. etc. to compute a price that will result in an energy demand that is closely balanced to the available supply).
However, Batterberry et al. does not fairly disclose or teach: 
wherein the processor is configured to update a power generation vector according to a power demand vector received from a plurality of users by selecting the power generation vector from a strategic set of the utility company such that a utility function, 
which is represented as a sum of an average generation amount of a predetermined period and a squared value of a difference of a generation amount between specific time periods, becomes minimized.  

As per independent Claims 20, the best prior art:
1)  Batterberry et al. (US PG Pub. 2010/0138363) discloses a "Smart Grid Pricer" which enables automated balancing of the supply and demand of energy supply and consumption, such as the generation and consumption of electricity between electricity providers and electricity consumers, where, real-time pricing is determined by using various probabilistic models to estimate overall consumer demand as a function of factors such as energy price, time of day, region, weather. etc. to compute a price that will result in an energy demand that is closely balanced to the available supply).
However, Batterberry et al. does not fairly disclose or teach: 

which is represented as a difference between a satisfied gain and a paid cost, becomes maximized.

As per independent Claims 4, 16, 19, and 20, the best Foreign prior art:
1)  Yu et al. (KR 101557080 B1), discloses a real-time based power management method and system which uses a real-time demand-response algorithm to achieves optimal load control for a device In a smart facility by forming a virtual electricity-trading process. In the virtual electricity-trading process, an energy management center in the facility is a virtual retailer (leader) suggesting a retail price; and a device (follower) purchases energy from the virtual retailer. The Stackelberg game, including one leader and N units of followers, is designed to detect interactions between the leader and the followers, and an optimizing problem is formulated to help each participator select an optimal strategy. Simulation analysis shows that the Stackelberg game-based demand-response algorithm is useful to optimally control a load of the device with small operation due to a change of prices. ,
However, Yu et al. does not fairly disclose or teach: 
a sixth step of repeating the fourth step and the fifth step for all of the plurality of power metering devices excluding the selected power metering device and the selected another power metering device by the power management apparatus and the selected other power metering device;   
a seventh step of determining whether the power generation vector updated for the last time and the aggregated power demand vector updated by the plurality of power metering devices reach a Stackelberg equilibrium (SE) by the power management apparatus; and 
performing supply-demand balancing based on the first to seventh steps.  
As per independent Claims 4, 16, 19, and 20, the best NPL prior art,
 	1)  Maharjan et al.” Dependable Demand Response Management in the Smart Grid: A Stackelberg Game Approach”; IEEE TRANSACTIONS ON SMART GRID, VOL. 4, NO. 1, MARCH 2013, pgs. 120-132) hereinafter referred to “Maharjan et al.’’) discloses addressing the DRM problem in a network of multiple utility companies (UC) and consumers where every entity is concerned about maximizing its own benefit; and whenever a UC updates its price, it sends this information to the users. The users again, update their demands vectors and inform the UCs. Then, other UCs will update their prices sequentially at alternative turns between users and UCs. This process continues until the price values converge).
However, Maharjan et al. does not disclose or fairly teach:
a sixth step of repeating the fourth step and the fifth step for all of the plurality of power metering devices excluding the selected power metering device and the selected another power metering device by the power management apparatus and the selected other power metering device;   
a seventh step of determining whether the power generation vector updated for the last time and the aggregated power demand vector updated by the plurality of power metering devices reach a Stackelberg equilibrium (SE) by the power management apparatus; and 
performing supply-demand balancing based on the first to seventh steps.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Flynn et al. (US PG Pub. 2012/0271470), discloses systems, methods, and apparatus for maintaining stable conditions within a power grid
2)  Sharma et al. (US PG Pub. 2013/0024243), discloses systems and methods for optimizing microgrid capacity and storage investment under environmental regulations 
Ozog (US PG Pub. 2014/0148963), discloses optimization of microgrid energy use and distribution
	4)  Irving (US PG Pub. 2011/0231320), discloses energy management systems and methods
  	5) Jia et al. (US Patent No. 9,134,353) discloses comfort-driven optimization of electric grid utilization
	6)  Hong et al. (KR 101557080 B1), discloses Real-time based power management method and system *(Applicant’s KR Application)
7)  Okawa et al., “Distributed dynamic pricing based on demand-supply balance and voltage phase difference in power grid”, May 2015, Control Theory Tech, Vol. 13, No. 2, pp. 90–100,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
                                                           "PROPOSED" or "DRAFT"]


/F.A.N/Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                    
May 21, 2021